DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 06 January 2021 has been received and entered.  Claims 2, 6 and 11 have been amended.  Claims 1-24 are currently pending.  Claims 9-10 and 16-24 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 June 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 06 January 2021 have been fully considered but are not found to be persuasive.

Nucleotide and/or Amino Acid Sequence Disclosures
Applicant asserts at page 8 of the response that the specification has been amended to correct the absence of a reference to a Sequence identifier.
Applicant’s amendment to the specification at [0043] on page 10 is not compliant with 37 CFR 1.821(d) which requires “Where the description or claims of a patent SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application” (emphasis added).   The amendment uses the format of “SEQ ID NO.” (note: the use of a period instead of a colon).  37 CFR 1.821(d) requires the use of the specified format in bold.  Correction is required.
	Additionally, in order to include the two sequences in [0043] of the specification, Applicant filed a new CRF and paper copy of the Sequence listing.  However, the Examiner could not find a statement that the CRF and the paper copy are the same and include no new matter as required.  Therefore, the instant application is still not in sequence compliance for the following reasons.
(1) Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(f) or the "Legal Framework."
Required response - Applicant must provide such statement.
(2) Specific deficiency – The "Sequence Listing" has not been entered into the application because the required statement of no new matter is missing. See 37 CFR 1.825(a).
Required response – Applicant must provide:
A proper statement of no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite “wherein said poultry species is broiler chickens”.  “Poultry” is defined as domesticated birds kept for eggs or meat or feathers.  “Broiler” is not a “species” of poultry.  While a chicken can be considered a species of poultry, the classification of “broiler” is NOT a species of chicken or poultry.  Broiler is a term used in the industry to define an intended use of a chicken as well as a chicken of a particular weight.  In fact, broiler, fryer and roaster are all terms which refer to the same chicken but if the chicken is older, it is generally a roaster and not a fryer or broiler although it is still the same breed of chicken.  The term “broiler” is mostly used for a young chicken, 6-10 weeks old and is not a “species” of chicken or poultry.  There are many breeds of chicken which can be used for laying eggs, meat-production and dual-purpose (eggs and meat).  Therefore, the metes and bounds of “broiler chicken” is indefinite because it is not clear if it is referring to a particular usage (chickens raised for meat production), a particular age (a chicken 6-10 weeks old) or a chicken of a particular weight (2.5-4.5lbs).  

Claim 13 limits “poultry species” to chickens, turkeys and quail.  Claim 14 refers to the method of claim 13 “wherein said poultry species is broiler chickens”.  Broiler chickens lacks antecedent basis in claim 13.  
Claim 13 is a markush claim but recites “selected from the group consisting of chickens, turkeys, or quail”.  This claim is indefinite because the group from which the selection is to be made is not clear because of the use of “or”.  For the Markush claim to be proper, the recitation needs to be “selected from the group consisting of x, y and z”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite “wherein expression of HSPT70 is indicative of said stress” which is a natural phenomenon and law of nature and therefore, is a statement of the judicial exception.  The judicial exception is not integrated into a practical application and the claims do not include additional elements 
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
Regarding Step 1 of the Guidance, the claims are directed to the statutory category of a process.
Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a law of nature/natural phenomenon.  
Claim 1 recites a method of detecting stress in a poultry species comprising the steps of (a) obtaining a growing feather sample and (b) detecting the expression of HSP70 in said growing feather sample, wherein expression of HSP70 is indicative of said stress in said poultry species.
As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action. 
The claims are also directed to and recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.  Claim 3 recites “determining” and claim 4 recites “diagnosing”.  Neither the specification nor the claims set forth a limiting definition for “determining” or “diagnosing” and the claims do not set forth how “determining” or “diagnosing” is accomplished.  The broadest reasonable interpretation 
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
     We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).

Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
     Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Thus, the claims recite and are directed to the patent-ineligible concepts of abstract processes and a law of nature / natural phenomenon. 

The method also includes mental steps that could be performed by merely reviewing data mentally or using a computer.  The step of determining the amount of HSP70 could be performed by viewing a printout from a computer.  The step of “diagnosing” is based on a comparison of values for HSP70 expression levels and therefore, is a mental process.  In addition, such steps are judicial exceptions as given their broadest reasonable interpretation, they do not clearly go beyond mental activity and add nothing specific to the law of nature/natural phenomenon other than what is 
The prior art teaches that it was routine before the effective filing date of the instant invention to measure the expression level of HSP70 in poultry (see Gabriel et al.  British Poultry Sci.  37:  443-449, 1996; cited by Applicant).  Gabriel et al. also establish that HSP70 is a marker for stress in poultry.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps – either in isolation or combination, amount to significantly more than the judicial exception.  Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible.  The claims do not require performing any specific, non-conventional transformative active process steps.
The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it".  Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
 Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that 
“the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 

See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” 
 	Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
Further, the steps of determining the amount of HSP70 constitutes a data gathering step required to apply the law of nature / natural phenomenon.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and Genetic Technologies Ltd. v. Merial L.L.C., 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Response to Arguments
Applicant argues at page 9 of the response that claims 1 and 11 “call for non-invasively obtaining a growing feather sample from a poultry species and then detecting HSP70 in the growing feather sample” and that this limitation “applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”.
Applicant’s argument has been fully considered, but is not found persuasive.  The natural phenomenon that Applicant has discovered is that the levels of HSP70 in the feathers of poultry are indicative of stress.  This is the judicial exception.  Methods of measuring HSP70 were known.  Increased levels of HSP70 in poultry were known to be indicative of stress.  The discovery of Applicant is the judicial exception and the claims do NOT apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception”.

Applicant is directed to MPEP 2106.05 regarding eligibility Step 2B and whether a claim amounts to significantly more.  In the claimed method, performing the assay for HSP70 in feathers as opposed to other samples is mere data gathering in conjunction with a law of mature or abstract idea.  The presence of HSP70 in feathers and overexpression in feathers as it relates to stress is the law of nature itself.  The assay to measure HSP70 is standard Western blot using off-the-shelf reagents as evidenced by [0044] in the specification.  Additionally, [0034] of the specification clearly indicates that any method of measuring HSP70 at the protein or the RNA level is sufficient for gathering the data.  The recited method of measuring HSP70 by contacting a sample with an antibody and detecting the binding between HSP70 and the antibody is routine as evidenced by Gabriel et al.   Further, the steps of determining the amount of HSP70 constitutes a data gathering step required to apply the law of nature / natural phenomenon.  Therefore, when the claims are considered as a whole, the claims are 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Christine J Saoud/Primary Examiner, Art Unit 1647